Citation Nr: 0724052	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.

The Board observes that, in December 2005, the RO separately 
denied the veteran's claim of entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  The claims file, however, does not reflect that the 
veteran has responded to this decision to date, and this 
issue accordingly will not be further addressed in this Board 
decision.  

The question of whether an initial evaluation in excess of 70 
percent for PTSD is warranted is addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is at least severe in 
degree, with Global Assessment of Functioning (GAF) scores of 
35 to 40 assigned and evidence of chronic suicidal ideation.




CONCLUSION OF LAW

The criteria for a 70 percent initial evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has fully considered the VCAA provisions with 
regard to the matter on appeal but finds that, given the 
favorable action taken below, no further assistance in 
developing the facts pertinent to the limited question of 
whether the criteria for an initial 70 percent evaluation 
have been met is required at this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, service connection is in effect for 
PTSD, with a 50 percent evaluation effective from May 2004.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the Board finds that the 50 percent 
evaluation does not adequately contemplate the degree of 
disability resulting from the veteran's PTSD in several 
respects.

First, it is demonstrably clear from the record that the 
veteran's PTSD symptoms encompass chronic suicidal ideation.  
During his September 2004 VA examination, he reported 
suicidal ideation "all the time."  He noted that he would 
"do it by gun" and did not know what stopped him from doing 
it but also stated that did not want to abandon his wife.  
Suicidal thoughts and ideation are also indicated in further 
detail in subsequent VA treatment records.  Notably, in 
November 2004, he described "pushing to the edge" and 
shoving a gun barrel in to another person's face and "daring 
them to pull the trigger."  As described in further detail 
below, the veteran has also engaged in acts and has reported 
thoughts indicating potential harm to others.

The veteran's PTSD symptoms have also been described as 
severe in multiple instances, including upon VA outpatient 
treatment in June 2005, and the GAF scores assigned in this 
case have ranged from 40 upon examination in September 2004 
to 35 from records of recent VA outpatient treatment.  Under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), this range of GAF scores signifies major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, and mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work).

For all of these reasons, the Board finds that the veteran's 
PTSD disability picture meets the criteria for an initial 
evaluation of at least 70 percent, and such evaluation is 
granted at this time.  38 C.F.R. § 4.7.

That notwithstanding, the Board has preliminarily determined 
that additional development is necessary before a decision 
can be rendered on whether an even higher initial evaluation 
is warranted.  This development is described in the REMAND 
section of this decision.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

As noted above, the Board has reviewed the veteran's claims 
file and has preliminarily determined that further 
evidentiary development is needed prior to a final 
adjudication on the question of whether an evaluation in 
excess of 70 percent is warranted.

First, the Board notes that that the veteran, during his May 
2006 Travel Board hearing, reported ongoing mental health 
treatment from a VA doctor, encompassing appointments every 
other month and other visits "in between" as needed.  The 
claims file contains records from the Las Vegas, Nevada VA 
Medical Center (VAMC), but these have been updated only as of 
August 2005.  Given the frequency of treatment reported by 
the veteran, it appears that the Las Vegas VAMC has 
additional records of mental health treatment of the veteran 
that will need to be added to the claims file.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Second, the veteran was most recently examined in conjunction 
with his claim in September 2004, nearly three years ago.  
Moreover, recent VA treatment records suggest additional 
psychiatric symptomatology not shown upon examination.  These 
symptoms include homicidal thoughts and violent ideation and 
more detail about the suicidal thoughts noted during the 
examination, including the November 2004 description of 
daring another person to "pull the trigger" and shoot the 
veteran.

The Board also notes that the examiner who conducted the 
September 2004 VA examination assigned a GAF score of 40 
based upon PTSD but did not specify whether this disorder, in 
and of itself, resulted in total occupational impairment, 
which would provide a basis for a 100 percent evaluation 
under 38 C.F.R. § 4.30, Diagnostic Code 9411 (2006).  
Subsequent treatment records call into question whether total 
occupational impairment due to PTSD might be present in this 
case; a May 2005 treatment record indicates that the veteran 
is "not employable as he cannot work with people and not be 
in the world of work with other people around him," while a 
July 2005 record reflects that he is unemployable due to the 
severity of both PTSD and back pain.  Notably, the record 
indicates that the veteran has not worked since 2003, 
following the closing of the Las Vegas show that previously 
employed him.

Given this medical evidence and the veteran's own testimony, 
heavily focused on his anger and vigilance (including 
brandishing an assault weapon at a neighbor), the Board finds 
that an additional VA psychiatric examination is fully 
warranted in this case.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).

Finally, the Board is cognizant of the considerations of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
has not been provided in this case, and the only letter to 
the veteran addressing the criteria of the Veterans Claims 
Assistance Act of 2000 (VCAA) was issued in July 2004, before 
the initial grant of service connection and assignment of a 
disability rating.  This procedural matter should also be 
rectified in conjunction with the development noted above.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, incorporating  
the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411; notify him of the 
type of evidence that VA will seek to 
provide; inform him of the type of 
evidence that he is expected to provide; 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Las Vegas VAMC should be 
contacted, and all records of mental 
health treatment dated since August 2005 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and a 
GAF score for PTSD should be assigned.  
In explaining this score, the examiner is 
also requested to offer an opinion as to 
whether the veteran's PTSD, in and of 
itself, results in total occupational 
impairment.  If total occupational 
impairment is found in this case, the 
examiner should ascertain the approximate 
date when such impairment arose.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


